                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,

       Plaintiff/Respondent,
vs.                                                                     Case No. 10-20766

PAUL WILLIAM HILTON,                                                  HON. AVERN COHN

     Defendant/Petitioner.
_______________________________/

      ORDER DENYING PETITIONER’S REQUEST FOR CLARIFICATION AND
                     RECONSIDERATION (Doc. 216)

                                             I.

       This is a criminal case which is closed. In 2013, Defendant/Petitioner Paul Hilton

(Hilton) plead guilty to two counts of conspiracy to produce child pornography. Hilton

convinced a 21-year old online girlfriend to sexually assault a two year-old girl, record

these actions, and send these recordings to him. Hilton did this while on federal

supervised release for prior child pornography convictions. The Court sentenced Hilton

to forty years imprisonment followed by a lifetime of supervised release. Hilton

appealed, challenging the denial of two different motions to suppress which claimed

violations of his Fourth and Fifth Amendment rights. The Court of Appeals for the Sixth

Circuit affirmed. United States v. Hilton, No. 14-1571 (6th Cir. Sept. 9, 2015). (Doc. 172)

and the Supreme Court denied certiorari. United States v. Hilton, No. 15- 1870 (U.S.

Apr. 5, 2016). (Doc. 179). Hilton then filed a pro se motion under 28 U.S.C.

§ 2255. (Doc. 191). The Court denied the motion and declined to issue a certificate of

appealability. (Doc. 201). The Sixth Circuit also denied a certificate of appealability,

finding that the Court properly denied Hilton relief under § 2255. (Doc. 206). Hilton then
filed a motion under Rule 60(b) seeking relief from the Court’s order denying his

§ 2255 motion. (Doc. 210). The Court denied the motion. (Doc. 212). Hilton filed a

notice of appeal. (Doc. 214).

       Before the Court is Hilton’s “Request for Clarification and Reconsideration.” (Doc.

215). For the reasons that follow, the motion is DENIED.

                                             II.

       In his request for clarification, Hilton asks the Court to “answer” several questions

to “provide some guidance.” The questions generally relate to Hilton’s overall contention

that he was denied due process.1 There is no authority that requires the Court to answer

any of Hilton’s questions nor would it be appropriate for the Court to do so.

       As to reconsideration, Hilton has not identified any error in the Court’s denial of

his Rule 60(b) motion which would warrant reconsideration. See E.D. Mich. LR 7.1(h)(3).

       SO ORDERED.

                                           S/Avern Cohn
                                           AVERN COHN
                                           UNITED STATES DISTRICT JUDGE

Dated: 5/21/2019
      Detroit, Michigan




       1
       For example, Hilton asks the following questions:

              Is there more than one way for a defendant’s right to due process of law (or
              any constitutional right) can be violated? Or are the specific individual
              grounds mutually exclusive?

              Did the changes made to the Sentencing Guidelines validate Mr. Hilton’s
              Fifth Amendment Penalty Situation argument? If not, why not?
